Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-13 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Cimberio et al (20180173250).
Regarding claim 1, Cimberio, Fig. 1-5, 14, discloses a valve for controlling fluid flow, said valve comprising: a valve body 11,7,16, a chamber (intermediate portion with 10p,10s) arranged inside of said valve body, a fluid inlet  7a for providing fluid to said chamber, and a fluid outlet 7z for receiving fluid from said chamber, wherein fluid 7p upstream of said chamber but downstream of said fluid inlet has an upstream pressure, and fluid 7s downstream of said chamber but upstream of said fluid outlet has a downstream pressure, a closing arrangement 10s for controlling the flow of fluid from said fluid inlet 7a to said fluid outlet 7z via said chamber, said closing arrangement 10s having, at least one open state (valve open) in which fluid is allowed to flow through said chamber, a differential pressure sensor 3 for measuring the differential pressure over said closing arrangement, between said upstream pressure and said downstream pressure, wherein said differential pressure sensor is integrated into said valve body (in 
As to claim 2, said differential pressure sensor 3 is arranged to measure the differential pressure between a first point (at top of 16p in 7p) positioned between said fluid inlet 7a and said chamber, and a second point (at top of 16s in 7s) positioned between said chamber and said fluid outlet 7z.
As to claim 3, a wall (16 and 10p) arranged in said valve body, said wall having a cavity (interior of 16) holding said differential pressure sensor 3, a first aperture (at top of 16p in 7p) providing a pressurized communication between the differential pressure sensor and fluid at said upstream pressure, and a second aperture (at top of 16s in 7s) providing a pressurized communication between the differential pressure sensor and fluid at said downstream pressure.
As to claim 4, said wall (16 and 10p) is arranged between said fluid inlet 7a and said fluid outlet 7z, and wherein said first aperture (at top of 16p in 7p) is comprised in said first fluid path 16p, and is in pressurized communication with said fluid inlet 7a, and said second aperture (at top of 16s in 7s) is comprised in said second fluid path 16s, and is in pressurized communication with said fluid outlet 7z.
As to claim 5, said wall (16 and 10p) together with said closing arrangement 10s (in closed position) in its closed state, fluidly separates said fluid inlet 7a from said fluid outlet 7z.
As to claim 6, said wall (16 and 10p) is a partition wall (at top portion of 16 between 16p and 16s and portion 10p) separating fluid at said upstream pressure from fluid at said downstream pressure.
As to claim 7, said cavity (interior of 16) of said wall (16 and 10p) has an opening (for clip 17) in said valve body, said opening facing an outside of said valve enabling removal of said differential pressure sensor 3 from said cavity.
As to claim 8, said valve body 11,7,16, comprises a first valve body part 11 and a second valve body part 7,16 sealingly (by ring 11g) connected to said first valve body part, wherein said second valve body part at least partly houses said closing arrangement 10s.
As to claim 9, said differential pressure sensor 3 comprises a first side 3p facing said first fluid path 16p, and a second side 3s facing said second fluid path 16s, wherein the differential pressure sensor is arranged and configured to measure the pressure difference between a fluid acting on said first side 16p, and a fluid acting on said second side 16s.
As to claim 10, said fluid inlet 7a and said fluid outlet 7z are co-axial.
As to claim 11, said closing arrangement 10s has a closed state (valve closed) in which no fluid, is allowed to flow through said chamber, and wherein said differential pressure sensor 3 is configured for measuring the differential pressure over said closing arrangement at said closed state.
As to claim 12, the pressure difference between fluid 7p at said upstream pressure and fluid 7s at said downstream pressure mainly corresponds to a fluid pressure drop over said closing arrangement 10s.
As to claim 13, Cimberio, Fig. 14, discloses fluid distribution system comprising a valve 7 according to claim 1, and an upstream pipe 21 for delivering fluid to said fluid inlet 7a, said upstream pipe 21 having an end portion connected to said fluid inlet upstream of said closing arrangement 10s of said valve, a downstream pipe ( from 7 to T1)  for receiving fluid from said fluid outlet 7z, said downstream pipe having an end portion connected to said fluid outlet 7z downstream of said closing arrangement 10s of said valve 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cucciniello (20180031143) in view of Igarashi (20100193056).
As to claim 14, in making and/or using the device of Cucciniello, Fig 1,2, for measuring the differential pressure over a closing arrangement 43a in a valve having a valve body 10, one would perform the steps of providing a differential pressure sensor 50, wherein said valve comprises a first fluid path 51 enabling a pressurized communication between the differential pressure sensor 50 and fluid at an upstream pressure of said closing arrangement 43a, and a second fluid path 52 enabling a pressurized communication between the differential pressure sensor 50 and fluid at a downstream pressure of said closing arrangement 43a, measuring the differential pressure between fluid at said upstream pressure and fluid at said downstream pressure by said differential pressure sensor for at least an open state (Fig 2 position) of said valve.
Cucciniello fails to disclose pressure sensor 50 integrated in said valve body 10. Igarashi, Fig. 4, Para 49, teaches a pressure sensor 4b integrated in a valve body 2B,8.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Cucciniello with a pressure sensor integrated in valve body as taught by Igarashi in order to provide a compact device.  
As to claim 15, Cucciniello discloses measuring the differential pressure between fluid at said upstream pressure and fluid at said downstream pressure by said differential pressure sensor 50 for at least a closed state of said valve (Fig 1 position).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohashi (20160291607) and Glansk (5566711) disclose combination of valve and differential pressure sensor functioning similar to claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753